421 F.3d 1153
United States Trustee, William T. NEARY, Appellant,v.KERAVISION, INC., Debtor-Appellee.
No. 03-16067.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Februay 9, 2005.
Filed September 7, 2005.

Eric D. Miller (briefed and argued), and Robert M. Loeb (briefed), United States Department of Justice, Washington, DC, for the appellant.
Peter M. Gilhuly (briefed and argued), Kathryn M. Davis (briefed), and Eric D. Brown (briefed), Latham & Watkins LLP, Los Angeles, CA, for the appellee.
Appeal from the United States District Court for the Northern District of California; Charles R. Breyer, District Judge, Presiding. D.C. No. CV-03-00210-CRB.
Before WALLACE, RAWLINSON, and BEA, Circuit Judges.

JUDGMENT ORDER
ORDER

1
We affirm the judgment entered by the district court for the reasons stated in its opinion approving the appointment of the law firm. See In re Keravision, Inc., 273 B.R. 614 (N.D.Cal.2002).1 The trustee did not raise the rules of professional responsibility in challenging the law firm's appointment before the district court. See id. at 618. Therefore, we decline to address that issue on appeal. See United States v. Alisal Water Corp., 370 F.3d 915, 923 (9th Cir.2004).


2
AFFIRMED.



Notes:


1
 We have jurisdiction over this appeal because the order awarding attorneys' fees is a final determination of the payment to be distributed to Latham from the estate. SeeYermakov v. Fitzsimmons (In re Yermakov), 718 F.2d 1465, 1469 (9th Cir.1983).